Per Curiam,
Without stopping to consider the other reasons stated in the opinion of the court below for holding that the defendant was bound by the payment of the $1,000 by the plaintiff, it is enough to know that she gave her cheek for the amount payable to the order of the defendant company. On that check no money could be obtained without the indorsement of some authorized officer of the association. In point of fact it was indorsed by the treasurer, and as he was the proper person to make such indorsement it cannot for a moment be doubted that the defendant was responsible for his act. The payment was therefore an actual and legitimate payment to the company. As a matter of course the plaintiff could not be held responsible for the defalcation of the treasurer.
Judgment affirmed.